   Case 3:20-cv-00007-DHB-BKE Document 25 Filed 09/29/20 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA                u.s.r
                                                                                  “f


                                                                             :\
                            DUBLIN   DIVISION



KENNETH GLENN,
                                     *
                                                                20/0 SEP 2P P 2^ 3b
                                     *


                                                             I rr
     Plaintiff,                                             - i_i_i
                                     "k


                                     k
          V.                                       CV 320-007
                                     *



JOHNSON STATE PRISON; GREG
                                     *
DOZIER, Commissioner; TIMOTHY
                                     k
WARD; ROBERT TOOLE; FNU
                                     k
KRICKMER; FNU SHEPHERD, Regional
                                     k
Director; ANTOINE CALDWELL,
                                     k
Warden; EDGINALD GIBBONS, Deputy
                                     k
Warden of Security; FNU
                                     k
FRANKLIN, Deputy Warden of Care
                                     k
and Treatment/PREA; FNU MESSER,
                                     k
Deputy Warden of Administration;
                                     k
FNU WEST, Mental Health Chief
Counselor; KOCHELLE WATSON, Unit *
                                     k
Manager; FNU WICKER, Unit
                                     k
Manager; FNU MORRIS, Medical
                                     k
Director; FNU BRAGG, Chief
                                     k
Counselor; DR. JANE WEILDEMAN;
                                     k
FNU COWEN, Medical Director;
LT. CARR; LT. CAUSEWELL;
                                     'k
SERGEANT THOMPSON; SERGEANT K.
ROGERS; OFFICER LARGE; OFFICER
                                     k
HAMEEM; BILLY WICKER, Librarian;
                                     k
FNU PERRY, Mental Health
                                     k
Counselor; DR. THOMPSON,

                                     k
     Defendants.




                                ORDER




     Before the Court is pro se Plaintiff Kenneth Glenn's motion

for reconsideration.    {Doc. No. 24.)     Plaintiff asks the Court to


reconsider its Order adopting the United States Magistrate Judge's
   Case 3:20-cv-00007-DHB-BKE Document 25 Filed 09/29/20 Page 2 of 3



Report    and    Recommendation            ("R&R")        to    dismiss    the       case     without

prejudice.

       In his motion, Plaintiff states that he was unable to access

the law library in prison and therefore could not comply with the

Court's    instructions            to     refile       his     complaint       and    correct    its

pleading deficiencies.               The R&R therefore recommended the case be


dismissed       for   failing       to    follow        the    Court's     Order       and    because


Plaintiff's second amended complaint remained a shotgun pleading.

(See    R&R,     Doc.       No.    17,     at     4-5.)         Plaintiff       also     discusses


arrangements his mother made to hire an attorney to prosecute his

case.    Apparently, despite being paid, that attorney has yet to do

any work on this case or communicate with Plaintiff in any way.

        While Plaintiff moves pursuant to Rule 59(e), his motion is

better    considered         under        Rule    60(b)       because     it    was    filed     over


twenty-eight          days        after     the        Judgment     and        Order     it     seeks

reconsideration of.               See Mahone v. Ray, 326 F.3d 1176, 1178 n.l (11th

Cir. 2003); Fed. R. Civ. P. 59(e) (providing twenty-eight day deadline

post-judgment         for    the    filing       of    motions     pursuant      to     the    rule).

Federal Rule of Civil Procedure 60(b) permits courts to relieve a

party from final judgment for six reasons:

        1) mistake,          inadvertence,              surprise.         or     excusable

           neglect;

        2) newly discovered evidence that,     with  reasonable
           diligence, could not have been discovered in time to
          move for a new trial under Rule 59(b);




                                                   2
   Case 3:20-cv-00007-DHB-BKE Document 25 Filed 09/29/20 Page 3 of 3



     3) fraud, . . . misrepresentation, or misconduct by an
        opposing party;

     4) the judgment is void;

     5) the judgment has been satisfied, released, or
        discharged; it is based on an earlier judgment that
        has been   reversed  or   vacated;  or  applying it
        prospectively is no longer equitable; or

     6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b) .        Motions under [Rule 60(b)] are directed to

                                                      ff
the sound discretion of the district court.                Griffin v. Swim-Tech


Corp., 722 F.2d 677, 680 (11th Cir. 1984).

     Plaintiff has not stated any of the above grounds.                 Therefore,


his motion for reconsideration (doc. no. 24) is DENIED.                  Plaintiff


is reminded that his case was dismissed without prejudice, meaning

that if he wishes to further pursue the claims in this case, he

may do so by initiating a new lawsuit.

     ORDER   ENTERED      at    Augusta,   Georgia,        this              day   of

September, 2020.
                                                  O




                                                                                   ^•
                                           UNITED STATES          DISTRICT




                                       3
